In an action to recover damages for personal injuries, etc., the defendant, Eternal Memorials, Inc., appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Satterfield, J.), dated December 3, 2001, as denied its motion for summary judgment dismissing the plaintiffs’ Labor Law § 200 and common-law negligence causes of action insofar as asserted against it. Justice Sondra Miller has been substituted for the late Justice O’Brien (see 22 NYCRR 670.1 [c]).
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
*388The Supreme Court properly denied the appellant’s motion for summary judgment dismissing the plaintiffs’ Labor Law § 200 and common-law negligence claims based upon the existence of triable issues of fact regarding whether the appellant supervised or controlled the injured plaintiff’s work and whether the appellant created or had actual or constructive notice of a dangerous condition existing on the property (see Latino v Nolan & Taylor-Howe Funeral Home, 300 AD2d 631 [2002]; Garcia v Silver Oak USA, 298 AD2d 555 [2002]; Yong Ju Kim v Herbert Constr. Co., 275 AD2d 709, 712 [2000]).
The appellant’s remaining contentions either are unpreserved for appellate review or without merit. Ritter, J.P., Feuerstein, S. Miller and Luciano, JJ., concur.